


NOTARY STAMP

Notary Stamp

Ricardo Olivares Pizarro

Signature

Index No. 1316.- jta

AMENDMENT MINERA POLYMET LIMITADA

 

TO







COMPAÑÍA MINERA ROMELIO ALDAY LIMITADA







&&&&&&&&&&&&&&&&&&&&&&&&&&




In Vallenar, Republic of Chile, on December 9, 2013, appearing before me,
RICARDO OLIVARES PIZARRO, Lawyer, Notary Public and Official Registrar of
Commerce and Mines, with an office at 960 calle Prat, local 14, are: KEVIN
ROBERT MITCHELL, Canadian, married with totally separate assets, miner, alien
identity card number 14498917-1, representing MINERA POLYMET LIMITADA, a Chilean
Company in the business as identified in its name, Rol Único Tributario number
76975260-9, both with domicile at 3260 calle Baldomero Lillo, Villa Manantial de
Vallenar, and INES CECILIA ALDAY ARAYA, Chilean, single, national identity card
number 6061556-K, representing COMPAÑÍA MINERA ROMELIO ALDAY  LIMITADA, a
company in the business as identified in its name, Rol Único Tributario number
78876160-0, both with domicile at 59 Prat, Vallenar. The parties are of legal
age and have verified their identities with their respective identity cards and
declare: FIRST: That on May 9, 2008, the parties entered into a Contract of
Purchase and Sale of Mine Holdings by way of public document before the Notary
and Registrar of Commerce and Mines of Vallenar, Ricardo Olivares Pizarro, that
which was annotated in the index under number 414. SECOND: By the present








--------------------------------------------------------------------------------

Signature







act the parties suspend the effects of that which was agreed to in letter/b/
Parte Variable    of the fourth clause for a period of only two years from the
date of the signing of the present instrument. THIRD: likewise, by this act the
parties come together to agree that during the period indicated in the above
clause LA COMPAÑÍA MINERA ROMELIO ALDAY LIMITADA will receive as a bonus or
royalty the amount of five percent (5%) of the liquid or net sales from minerals
extracted from the holdings and that may be paid by Empresa Nacional de Minería,
hereinafter referred to as “Enami”, or by any other purchaser. FOURTH: in the
event that the monthly sales may be less than five hundred dollars, MINERA
POLYMET LIMITADA, will guarantee a minimum monthly payment equal to this amount
and from the second month hereinafter the minimum monthly payment will be one
thousand dollars, the additional paid at the corresponding sale.  FIFTH: MINERAL
 POLYMET  LIMITADA  may terminate that which is stipulated in the third clause
of this contract by seventy days advance notice by way of certified mail, and in
this event all of the effects of the conditions indicated in letter /b/ Parte
 Variable of the contract, that by this act are amended, shall return. SIXTH: in
all events, the  payments indicated in the third and fourth clauses will only be
carried out while the mine is being exploited. SEVENTH: the remainder of the
respective contract continues to be valid. EIGHTH: the legal capacity of the
appearing parties is recorded in public document identified in the


























--------------------------------------------------------------------------------




Notary Stamp

376. Three hundred seventy-six

Ricardo Olivares Pizarro

Notary Stamp

 

Signature




Twelfth clause of the contract of purchase and sale of mine holdings that are
the object of this amendment. Conforming to the minutes drawn up by the lawyer
Iván Mascareña Santana. After having read and understood, the appearing parties
sign. Copy is given. Annotated in the index under number 1316. – I hereby
certify.-










Signature

KEVIN ROBERT MITCHELL

C.I.E.No 14498917-1

Representing MINERA POLYMENT LIMITADA




Signature

INES CECILIA ALDAY ARAYA

C.I.No 6061556-K

Representing COMPAÑÍA MINERA ROMELIO ALDAY LIMITADA







Stamp

Signature

Stamp:

I sign and seal the present copy as a true copy of the original




Vallenar [date illegible]




Stamp

Signature





